DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2005/0070658) in view of Igarashi et al. (JP 58-173138) as evidenced by Andrews et al. (US 3,671,427).
Note: citations refer to the written translation of JP ‘138 mailed 9/24/2021.
Regarding claim 1:
Ghosh discloses a conductive composition comprising an organic polymer, graphite, and a nanosized conductive filler, which can be provided in the form of sheets [abstract; 0001; 0007; 0128]. The organic polymer includes polyoxadiazole or polybenzothiazole [0009]. The conductive filler comprises carbon black in amounts of 0.001-80% by weight [0083; 0113]. The examiner submits these sheets would necessarily be black in color because of the presence of carbon black.
Ghosh is silent with regard to humic acid molecules.
Such compounds, however, were known additives for use with carbon black. For example, Igarashi discloses an additive for plastic comprising a pigment (e.g., carbon black) coated with humic acid (p3). The carbon black retains its conductivity (Id.). The use of humic acid improves the dispersibility of the carbon black (p4). To coat the carbon black, Igarashi uses a solution of 5-20% by weight of humic acid (p4).
Example 1 uses 2 kg of 10% by weight of the humic acid solution in combination with 1 kg of carbon black (p6-7). Therefore, the humic acid comprises approximately 17% by weight of the final coated carbon black (17%=100%*(2*0.10)/((2*0.1)+1)).
Using the 17% by weight value and Ghosh’s teaching of 0.001-80% by weight of carbon black in its films, the combination teaches an amount of humic acid of about 0.00017-13.6% by weight of humic acid relative to the overall film weight.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add humic acid to the carbon black of Ghosh, and further vary the relative amount of humic acid over amounts within the presently claimed range, to improve the dispersibility of the carbon black while maintaining its electrical conductivity.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Regarding claims 2 and 9:
The examiner submits humic acid intrinsically contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).
Regarding claim 8:
Ghosh teaches the compositions can be used in applications where there is a need for a superior balance of flow, impact, and conductivity [0133]. The compositions may be advantageously used where resistive heating is desired such as in walls of appliances such as refrigerators, wings of airplanes, heating elements for electrically heated blankets, fuel cells bipolar/ end plates, plastic wires, heating elements with or without positive temperature coefficient for resistivity and other applications requiring injection moldable parts with electrical conductivity. They may also be used advantageously in automotive body panels both for interior and exterior components of automobiles that can be electrostatically painted if desired.
Ghosh is silent with regard a patterned thermal conductivity, or patterned electrical conductivity, or patterned color.
One of ordinary skill in the art, however, would be motivated to provide a heating element having a pattern of thermal and electrical conductivity to provide the film with heating where desired and no heating where it is not desired. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a pattern of thermal and electrical conductivity to provide heating properties where desired for such an element.
Alternatively, or in addition to the above, one of ordinary skill in the art would have recognized that color patterns can be chosen as a design choice for a given use of the film. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a color pattern to the film to provide desirable aesthetics for a given end use.
Regarding claim 17:
Ghosh discloses electrical heating elements made from the film [0133].


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to the claims to delete polybenzoxazole and polybenzimidazole from the list of polymers overcome previous rejections based on Hubbuch (US 3,3593525) and Kim (US 2016/0259095).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787